Name: Commission Regulation (EEC) No 451/79 of 7 March 1979 amending Regulation (EEC) No 1627/76 laying down detailed rules for the application of measures for granting production aid for tinned pineapple
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/ 16 Official Journal of the European Communities 8 . 3 . 79 COMMISSION REGULATION (EEC) No 451 /79 of 7 March 1979 amending Regulation (EEC) No 1627/76 laying down detailed rules for the appli ­ cation of measures for granting production aid for tinned pineapple (a) the applicant s name and address ; (b) the quantity of tinned pineapple produced or to be produced from pineapples harvested in the Community. 3 . The advance may not exceed 80 % of the aid which may be granted in respect of the quantities referred to in paragraph 2 (b). 4 . The security shall be lodged, according to the applicant's choice, in cash or in the form of a guarantee given by an establishment meeting the criteria set by the Member State from which the advance is requested . Article 3 b 1 . The security referred to in Article 3a shall be released as soon as the competent authorities of the Member State concerned have recognized en ­ titlement to the aid in respect of the quantities of tinned pineapple produced . 2 . Where the conditions giving entitlement to the aid have not been observed within 12 months of the date of the submission of the application for an advance on the aid, the advance plus 10 % shall be reimbursed . If the advance is not reim ­ bursed, the security shall become forfeit. Reimbursement of the advance or, as the case may be, forfeiture of the security, shall be effected in proportion to the quantities in respect of which the conditions giving entitlement to the aid have not been observed within the period laid down. If failure to observe the 12-month period referred to in the first subparagraph of this paragraph was due to force majeure, this period may be extended, at the request of the party concerned, by the competent authorities of the Member State concerned.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ('), as amended by Regulation (EEC) No 2990/78 (2 ), and in particular Article 7 thereof, Whereas the last paragraph of Article 6 of Regulation (EEC) No 525/77 provides that, subject to certain conditions, advances of aid may be paid to processors ; whereas detailed rules to ensure compliance with these conditions should be laid down ; Whereas appropriate provisions should therefore be inserted in Commission Regulation (EEC) No 1627/76 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1627/76 is hereby amended by the insertion of Articles 3a and 3b as follows : 'Article 3a 1 . In order to be eligible for an advance on the production aid the processor shall submit to the competent authority of the Member State in which the production of the tinned pineapple takes place : (a) a copy of the supply commitment or of the contract referred to in Article 2 ; (b) an application for an advance on the aid ; (c) a statement certifying the provision of a se ­ curity equal to the amount of the advance applied for plus 10 % . 2. The application for aid referred to in the previous paragraph shall indicate at least the following : Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (&gt;) OJ No L 73 , 21 . 3 . 1977, p . 46 . (2 ) OJ No L 357, 21 . 12 . 1978 , p . 1 . (3 ) OJ No L 180, 6 . 7 . 1976, p . 16 . 8 . 3 . 79 Official Journal of the European Communities No L 57/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 March 1979 . For the Commission Finn GUNDELACH Vice-President